DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election PT7A1/O4 of species group A and PgyrA of species group B in the reply filed on 21 December 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderle (Anderle et. al. 2008 Antimicrobial Agents and Chemotherapy, p. 1982–1990) in view of Zhi (Zhi et. al. 2013 Gene 514, 82–90) and Masulis (Masulis et. al. 2015. Scientific Reports. 5:11449. Pg. 1-10).
Regarding claims 1-5, and 7, Anderle teaches a method to test if compounds (more than one, plurality) were active as gyrase inhibitors in E.coli cells [pg. 1989, col.1, para 3; Table 2]. The method includes the steps of providing a cells with a plasmid containing a gyrA promoter fused to the luciferase operon luxCDABE of Photorhabdus luminescenc (gene); culturing the cells, incubating a first portion of the culture in the presence of the compounds (i.e. gyrase inhibitor) and a second portion of the culture in the absence of the compounds; and measuring the expression of the luxCDABE operon in both portions to identify the compounds as an active gyrase inhibitor or not by assaying promoter induction.  Anderle teaches that induction factors for a certain reporter gene construct with the given compounds were obtained by dividing the normalized light output in the presence of a compound through the normalized output in the absence of the compound [pg. 1984, col. 1, para 2-3].  Anderle teaches that if the expression of the luxCDABE operon is higher in the first portion compared to the expression of the luxCDABE operon in the second portion, this correlates to an induction factor greater than 1 [Fig. 2].  Anderle’s teachings that the compounds are active as gyrase inhibitors due to the induction of the luxCDABE operon under the control of the 
Anderle does not teach wherein the gyrA promoter is divergently coupled to a first promoter which is operably linked to a first gene.
Zhi teaches that transcription by RNA polymerase can induce the formation of hypernegatively supercoiled DNA in vitro and in vivo; and this phenomenon has been nicely explained by a “twin-supercoiled-domain” model of transcription where a positively supercoiled domain is generated ahead of the RNA polymerase and a negatively supercoiled domain behind it.  Zhi teaches that DNA gyrase selectively converts the positively supercoiled domain into negative supercoils to produce hypernegatively supercoiled DNA [abstract].  Zhi teaches that RNA polymerases are powerful motor proteins which are able to rapidly move along chromosomes and remodel chromosome structures through transcription coupled DNA supercoiling (TCDS) where in E.coli cells it is directly linked to the activation of transcription and DNA replication.  Zhi teaches that the transcriptional activities of divergently coupled promoters are dependent on the localized superhelical density around the promoter region and can be activated by each other [pg. 89, col. 2, para 2].  Therefore in the context of divergently coupled promoters, Zhi teaches that the transcription of the first promoter by RNA polymerase induces the formation of  hypernegative coiled DNA, by way of a gyrase, of the second promoter which in turn affects the transcription of the gene that is operably linked to the second promoter.
Masulis teaches the development of a bidirectional promoter probe reporter vector that divergently express two fluorescent proteins in order to study divergent transcription profiling [pg. 2, para 4-5; abstract].  To address how changes in DNA superhelical density may affect divergent transcription, Masulis treated cells with low concentrations of gyrase inhibitor nalidixic acid and monitored activities of two overlapping promoters for fepA and fes genes and promoters of appY-
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Anderle wherein the plasmid additionally contained a first promoter divergently coupled to the gyrA promoter that was operably linked to a first gene.  This modification would amount to a combination of prior art elements according to known methods to yield predictable results.  Anderle positive teachings of linking a GyrA promoter to a reporter gene to identify active gyrase inhibitors,  Zhi teachings of divergent promoters that can affect the activity on each other coupled with the teachings that RNA polymerase can induce the formation of hypernegatively supercoiled DNA through TCDS, and Masulis’s teaching of using divergent promoter reporter expression constructs to access the effect that gyrase inhibitors had on promoter activity and transcription would have motivated a skill artisan to combine the inventions in order to assay for gyrase inhibitors in an efficient manner where the induction of the hypernegatively supercoiled DNA in the gyrA promoter of the divergently coupled promoters generated by transcription of the first promoter of the divergently coupled promoters by RNA polymerase could be inhibited by a gyrase inhibitor, thereby inducing expression of the gene operably linked to the gyrA promoter, i.e. luxCDABE, since negative supercoiling of the gyrA promoter inhibits gene expression of the gene operably linked to the gyrA gene.
Regarding claim 6, Anderle does not teach the PT7A1/O4 promoter.   Zhi teaches that hypernegative supercoiling of plasmid DNA by T7 RNA polymerase was attributed to a stronger T7 promoter [pg. 83, col. 1, para 2] and the stronger the promoter, the more hypernegatively-supercoiled DNA produced (Figs. 3C and D).  Zhi teaches that PT7A1/O4 is a strong promoter [pg. 87 and 89, col. 1, para 2; Fig, 4].  It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to further modify the method of Anderle wherein the first promoter of the divergent coupled promoter is PT7A1/O4.  One of ordinary skill would be .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is 
Claim 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 5, 6, and 9 of U.S. Patent No. US 10,000,807 B2 in view of Anderle (Anderle et. al. 2008 Antimicrobial Agents and Chemotherapy, p. 1982–1990), Zhi (Zhi et. al. 2013 Gene 514, 82–90) and Masulis (Masulis et. al. 2015. Scientific Reports. 5:11449. Pg. 1-10).. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. US 10,000,807 B2 teaches A linear DNA construct comprising: i) a first inducible promoter under the control of an inducer and operably linked to a first gene and at least one terminator, and ii) a second promoter operably linked to a second gene; wherein the first promoter is PT7lac, Ptrc, Plac, PT7A1/O4, PlacUV5, PrhaBAD, Para, PtetA, PrecA, PphoA, Ptrp, Pnar, PPL, PespA, PproU, or Pest-4 and the second promoter is PgyrA or PgyrB.
U.S. Patent No. US10000807B2 do not teach using the linear DNA construct as a method for identifying a compound as a gyrase inhibitor by the incubating a first portion of a cell culture that contains the linear DNA in the presence of the compound and incubating a second portion of the culture in the absence of the compound; measuring the expression of the first gene and/or the second gene in the first portion and/or the second portion after the incubation of step; and identifying the compound as: (I) the gyrase inhibitor: A) if the expression of the second gene is higher in the first portion compared to the expression of the second gene in the second portion, or
B) if the expression of the first gene is higher in the second portion compared to the expression of the first gene in the first portion; or (II) not the gyrase inhibitor: A) if the expression of the second gene is not higher in the first portion compared to the expression of the second gene in the second portion, or B) if the expression of the first gene is not higher in the second portion compared to the expression of the first gene in the first portion.
The teachings of Anderle, Zhi, and Masulis are discussed above as applied to claim 1.  It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the linear DNA of U.S. Patent No. US10000807B2 by using it in an assay to identifying a compound as a gyrase inhibitor.  This modification would amount to a combination of prior art elements according to known methods to yield predictable results.  Anderle positive teachings of linking a GyrA promoter to a reporter gene to identify active gyrase inhibitors and Zhi teachings of divergent promoters that can affect the activity on each other coupled with the teachings that RNA polymerase can induce the formation of hypernegatively supercoiled DNA through TCDS would have motivated a skill artisan to combine the invention in order to assay for gyrase inhibitors in an efficient manner where the induction of the hypernegatively supercoiled DNA in the gyrA promoter of the divergently coupled promoters generated by transcription of the first promoter of the divergently coupled promoters by RNA polymerase could be inhibited by a gyrase inhibitor, thereby inducing expression of the gene operably linked to the gyrA promoter, i.e. 

Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY N GROOMS whose telephone number is (571)272-3771.  The examiner can normally be reached on M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/NEIL P HAMMELL/Primary Examiner, Art Unit 1636